Citation Nr: 0333798	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  98-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to service connection for tumors of the body, 
including lungs.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

On June 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for peripheral 
neuropathy, and tumors of the lungs and 
body since his separation from service.  
Obtain records from each health care 
provider the veteran identifies.  (The 
record currently contains VA clinical 
records dated from November 1996 to 
January 2002).

2.  Then, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded medical 
examinations to determine the nature and 
etiology of any current peripheral 
neuropathy, and "tumors" of the lungs 
and body.  Send the claims folder to the 
examiners for review.  The examiners 
should perform all appropriate diagnostic 
tests, including a chest X-ray and nerve 
conduction studies, if warranted.  The 
examiners should be asked to provide an 
opinion as to the following questions:  

(a)  Is it at least as likely as not that 
any peripheral neuropathy identified on 
examination is causally related to the 
veteran's active service or any incident 
therein?  In providing this decision, the 
examiner should reference the medical 
evidence of record, including September 
1999 VA clinical records noting 
peripheral neuropathy related to Agent 
Orange exposure, and a September 1997 
psychological evaluation showing a 
diagnosis of Agent Orange sequelae 
including neuropathy.

(b)  Is it at least as likely as not that 
any current skin disorder manifested by 
"tumors" of the body is causally 
related to the veteran's active service 
or any incident therein, including 
exposure to Agent Orange.  In providing 
this medical opinion, the examiner should 
be requested to refer to the medical 
evidence of record, including service 
medical records showing treatment for a 
boil on the forehead in June and July 
1967, VA clinical records showing 
treatment for subcutaneous nodules in 
1997, and a March 2002 VA medical 
examination report showing a diagnosis of 
likely lymphoma.  

(c)  Is it at least as likely as not that 
any current disorder of the lung is 
causally related to the veteran's active 
service or any incident therein, 
including exposure to Agent Orange.  In 
providing this medical opinion, the 
examiner should be requested to refer to 
the medical evidence of record, including 
service medical records showing a normal 
chest X-ray study at the time of the 
veteran's separation from active service, 
and several post-service chest X-ray 
studies showing a calcified granuloma of 
the left lung (November 1996) and some 
chronic lung disease (March 2002).  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



